Case 1:19-cv-00428-RGA Document 236 Filed 08/11/21 Page 1 of 2 PageID #: 6199


                         MORRIS, NICHOLS, ARSHT                  &   TUNNELL    LLP

                                        1201 N ORTH M ARKET S TREET
                                               P.O. B OX 1347
                                    W ILMINGTON , D ELAWARE 19899-1347

                                                (302) 658-9200
                                             (302) 658-3989 FAX

 JACK B. BLUMENFELD
 (302) 351-9291
 (302) 425-3012 FAX
 jblumenfeld@mnat.com


                                               August 11, 2021


 The Honorable Richard G. Andrews                                         VIA ELECTRONIC FILING
 J. Caleb Boggs Federal Building
 844 North King Street
 Wilmington, DE 19801-3555

         Re:          First Quality Tissue, LLC v. Irving Consumer Products Limited, et al.
                      C.A. No. 19-428 (RGA)

Dear Judge Andrews:

        Irving requests that First Quality be ordered to produce a number of data files critical to
Irving’s invalidity case. These files, created as the result of First Quality’s testing of prior art,
demonstrate that commercially available prior art met certain limitations of the asserted claims.
Irving has raised this request with Special Master Stover. Due to the rapidly approaching trial
date, however, Irving wishes to bring this issue to the Court’s attention as well.

        This issue arises now, just weeks before trial, because First Quality withheld more than
one hundred documents, for nearly a year, claiming they were privileged. After analyzing that
claim, the Court found they should not have been withheld and ordered them produced. D.I. 233.
Irving only received those documents on August 2, 2021.

        Those newly produced documents reveal that First Quality tested numerous prior art
products and found them to meet certain limitations of the asserted claims; these tested prior art
products were never identified by First Quality to the Patent Office or during discovery. Critically,
these newly produced documents are spreadsheets that summarize only some of the data necessary
to evaluate this new prior art. But the spreadsheets list the “Source” of their data: several hundred
raw data files, identified by date and filename, having the extension *.prf (“.prf files”). These .prf
files contain the numerical data necessary to measure the allegedly novel Average Peak to Valley
Waviness (Wc) and Average Primary Amplitude (Pa) metrics at the heart of this litigation. They
can conclusively show whether prior art products that First Quality tested years ago met those
claim limitations.
Case 1:19-cv-00428-RGA Document 236 Filed 08/11/21 Page 2 of 2 PageID #: 6200

The Honorable Richard G. Andrews
August 11, 2021
Page 2

        First Quality should be required to produce all of the .prf files identified in its recent
production, as well as a corporate representative for a 30(b)(6) deposition on them. These .prf files
are certainly discoverable and indisputably relevant to Irving’s defenses because they bear on the
validity of the asserted patents; they are not privileged. Without these .prf files, which are solely
in the possession of First Quality, neither Irving, a jury, nor the Court can fairly evaluate the
validity of the asserted patents. We have met and conferred with counsel for First Quality and they
have declined to produce these documents or a witness. Thus, we have today raised the issue with
the Special Master.

        Irving is prepared to brief this issue with the Special Master unless Your Honor would like
to hear it, in light of the upcoming September 13 trial date.

                                                      Respectfully,

                                                      /s/ Jack B. Blumenfeld
                                                      Jack B. Blumenfeld (#1014)

JBB/bac

cc:    All Counsel of Record (via electronic mail)
